Citation Nr: 0501305	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $35,949.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to August 
1966. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by the 
Buffalo, New York RO's Committee on Waivers and Compromises 
(Committee).  The veteran perfected an appeal to the Board.

In March 2004, the Board remanded this matter to the RO for 
further action.  After completion of the actions requested, 
the RO continued the denial of the claim; hence, it has been 
returned to the Board for further appellate consideration.  

FINDINGS OF FACT

1.  All notification and development action need to render a 
fair decision on the issue on appeal has been accomplished.  

2.  Effective June 2, 1997, the RO awarded the veteran 
nonservice-connected pension benefits, on the basis that his 
countable income did not exceed the maximum annual limit.

3.  In a March 1998 award letter issued with attached VA Form 
21-8768, the RO informed the veteran that pension was an 
income based program and that any changes in income or net 
worth must be promptly reported to VA and that all income 
from all sources must be reported.

4.  In December 2000, the RO learned that the veteran had 
received, since 1997, income that raised his countable income 
above the maximum annual rate.

5.  In July 2001, the RO notified the veteran  that his 
nonservice-connected pension benefits were retroactively 
adjusted, creating the overpayment at issue.

6.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran. 

7.  The veteran was at fault in the creation of the 
overpayment.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the calculated amount of $35,949, is not 
warranted.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

In any event, the Board points out that the RO has explained 
to the veteran the bases for denial of the claim, and 
afforded him the opportunity to present information and 
evidence in support of the claim.  The Board also finds that 
the record is complete.  The RO has requested updated 
information regarding the veteran's financial status, and the 
veteran, in response, has submitted a current  by submitting 
a Financial Status Report (FSR) in May 2004.  The Board finds 
that these actions satisfy any duties to notify and assist 
owed the veteran.  

II.  Factual Background

The veteran had active service from July 1965 to August 1966.

In June 1997, the veteran submitted a claim for nonservice 
connected pension benefits.  

In a Improved Pension Eligibility Verification Report (EVR) 
received by the RO in September 1997, the veteran indicated 
that he was not married and had no dependents.  He indicated 
that he received VA compensation of $94 a month for scars, 
evaluated as 10 percent disabling.  He also reported monthly 
insurance income of $486; he indicated that this income 
terminated in September 1997.  The veteran reported not other 
monthly income from any source, including Social Security or 
wages.  In addition, the veteran reported assets of $300 in 
an interest bearing bank account.  

In a statement received by the RO in October 1997, the 
veteran stated that his claim for Social Security benefits 
was still pending.

By rating decision dated in February 1998, the RO awarded the 
veteran  nonservice-connected pension benefits and special 
monthly pension based on the need for aid and attendance, 
effective June 2, 1997.  Attached to the March 1998 
notification letter was a copy of VA Form 21-8768, Disability 
Pension Award Attachment, which informed the veteran that 
that he was to promptly notify VA of "any change in [his] 
income or net worth."  The form also advised the veteran: 
"IMPORTANT - WHEN REPORTING INCOME, THE TOTAL AMOUNT AND 
SOURCE OF ALL INCOME RECEIVED SHOULD BE REPORTED. WE WILL 
EXCLUDE ANY AMOUNT WHICH DOES NOT COUNT." 

In December 2000, the RO received relevant information from 
the Social Security Administration.  Thereafter, by letter 
dated in February 2001, the RO proposed to reduced the 
veteran's VA pension benefits.

In July 2001, the RO retroactively reduced the veteran's 
pension benefits, resulting in the creation of the 
overpayment at issue.  

In September 2001, the RO received the veteran's request for 
waiver of recovery of the indebtedness charged.  The veteran 
also submitted a FSR, which shows total monthly income of 
$1,294, including $818 in Social Security benefits and $476 
in VA benefits.  The report also shows total monthly expenses 
of $550, including: $400 for rent or mortgage payment; and 
$150 for food.  He reported assets of $6.98 in the bank.  He 
reported no debts.

By decision dated in January 2002, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the amount of $35,949 on the basis that 
recovery of the debt would not be against equity and good 
conscience.  According to the Committee, the veteran had been 
awarded VA pension benefits based on no reported income, 
when, in fact, the veteran had unreported income beginning in 
July 1997 and unreported Social Security benefits beginning 
in December 1997. 

By letter dated in April 2004, the RO requested that the 
veteran provide any additional documentation substantiating 
or clarifying the information that led to the creation of the 
overpayment in this case.  Specifically, the RO requested 
that the veteran furnish clarifying information as to his 
monthly income, from all sources, for the period from July 
1997 to July 2001..  The veteran has not  responded to this 
request.

However, in  May 2004, the RO received a current FSR 
completed by the veteran.  The report shows total monthly 
income of $869 in Social Security benefits.  The report also 
shows total monthly expenses of $819, including: $400 for 
rent or mortgage payment; $150 for food; $150 for other 
living expenses; and $119 for monthly payments on debts.  He 
reported assets of $0.15 in the bank and $0.15 in hand.  He 
reported debt of $7,298 owed for an education loan.  He 
indicated that he incurred this debt in 1985.

III.  Analysis

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO 
concluded that the facts in this case do not show the 
presence of any of the preceding factors and the Board 
accepts that conclusion.  As a result, the Board's decision 
on appeal will be limited to the determination of whether 
waiver of recovery of pension benefits is warranted on the 
basis of equity and good conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

In the case at hand, by rating decision dated in February 
1998, the veteran was awarded nonservice-connected pension 
benefits and special monthly pension based on the need for 
aid and attendance, effective June 2, 1997.  The amount of 
the veteran's pension award was based on the information he 
provided in a September 1997 EVR.  The veteran reported that 
he had no income from wages or Social Security; he only 
reported income from his VA compensation benefits and 
insurance income.  The Board points out that attached to the 
March 1998 award letter was a copy of VA Form 21-8768, which 
informed the veteran to promptly notify VA of any change in 
his income or net worth.  As such, the Board is of the 
opinion that the veteran knew or should have known that he 
was to report his additional income, including his Social 
Security award.  Nevertheless, he did not.  In light of these 
facts, the Board finds that the veteran was at fault in the 
creation of the overpayment.  

In addition, the Board must consider whether recovery of the 
debt would result in undue financial hardship to the veteran.  
Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of life's basic necessities.  See 38 C.F.R. § 
1.965(a).  In this case, a May 2004 FSR notes that the 
veteran reported monthly income of $869 and monthly expenses 
of $819, for a deficit of $50.  His debts consisted of a loan 
with a balance of $7,298.  However, the Board notes that the 
veteran did not include his VA compensation award in his 
reported income.  Also, it should be noted that the 
Government is entitled to the same consideration as other 
creditors or potential creditors, and the veteran is, as 
noted above, making monthly payments of $119  to a creditor.  
In light of these factors, the Board finds that the recovery 
of the overpayment in reasonable installments would not 
result in undue financial hardship on the veteran and deprive 
him of the basic necessities of life. 

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  To allow him to 
profit by retaining money erroneously paid under these 
circumstances would clearly constitute unjust enrichment.

The Board points out that the veteran has not contended, and 
the evidence does not  show, that he had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the VA improved pension program, 
which is intended to provide financial support to disabled 
veterans, is based on a calculation of all countable income, 
and requires complete disclosure from the pension recipients.

Under these circumstances, the Board finds that recovery of 
the overpayment of benefits would not be against equity and 
good conscience.  As such, the claim on appeal must be 
denied.  


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $35,949 is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


